Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/29/2022 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 03/01/2021 is noted by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2006/0209467 (Hereinafter Kim) in view of Schanz et al. US 2020/0116579 (Hereinafter Schanz).
Regarding claim 1, Kim teaches an electromechanical sensor (Fig. 1-4) comprising: 
a magnetic sensor (Fig. 1-4; MR sensor) arranged to detect a change in magnetic flux (Figs. 1-4; [0020-0034]; magnetic field) at the position of the magnetic sensor (Fig. 1-4; MR sensor); 
a flexible film (Fig. 1-4; [0020, 0026, 0027]; film) adjacent to the magnetic sensor (Fig. 1-4; MR sensor); and 
a magnetic element ([0023]; claims 1-8; first magnetic element, second magnetic element) provided on the flexible film (Fig. 1-4; [0020, 0026, 0027]; film); wherein the magnetic element ([0023]; claims 1-8; first magnetic element, second magnetic element) is arranged to move relative to the magnetic sensor (Fig. 1-4; MR sensor) when the flexible film is reversibly deformed by an external force applied to the flexible film (Fig. 1-4; [0020, 0026, 0027]; film).
Kim does not specifically teach a base provided with a magnetic sensor arranged to detect a change in magnetic flux at the position of the magnetic sensor.
However, Schanz does teach a base ([0066, 0086-0091]; circuit, printed circuit board (PCB)) provided with a magnetic sensor (Figs. 1-5; magnetic field sensors; 26) arranged to detect a change in magnetic flux (Figs. 1-5; [0063, 0096-0070]; magnetic field sensors, flux) at the position of the magnetic sensor (Figs. 1-5; magnetic field sensors; 26).
It would have been obvious before the effective filing date of the claimed invention to modify the digital magnetoresistance sensor of Kim by implementing the teachings of Schanz regarding a base provided with a magnetic sensor arranged to detect a change in magnetic flux at the position of the magnetic sensor; in order to “improve the output signal quality of a load measurement by means of active magnetization” (See Schanz; Abstract).
Regarding claim 2, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches wherein the magnetic element includes magnetic powders distributed across the flexible film ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 3, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 2, wherein the magnetic powders include neodymium ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 4, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 2, wherein Kim further teaches wherein the magnetic element has a non-uniform magnetization pattern across the flexible film ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 5, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 4, wherein Kim further teaches wherein the non-uniform magnetization pattern includes a sinusoidal pattern ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 6, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 5, wherein Kim further teaches wherein the sinusoidal pattern repeats periodically along at least one axis of the flexible film ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 7, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 6, wherein Kim further teaches wherein the sinusoidal pattern repeats periodically and radially thereby defining the magnetization pattern with a plurality of concentric rings ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 8, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 2, wherein Kim further teaches wherein magnetic powders form a Halbach array ([0023]; claims 1-8; first magnetic element, second magnetic element).
Regarding claim 9, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches wherein the flexible film comprises a polymer (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 10, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 9, wherein Kim further teaches wherein the polymer includes polydimethylsiloxane (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 11, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches wherein the magnetic sensor is aligned with a magnetic pole of the magnetic element (Fig. 1-4; MR sensor).
Regarding claim 12, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 11, wherein Schanz further teaches wherein the magnetic sensor ([0066, 0086-0091]; circuit, printed circuit board (PCB)) includes at least one hall sensor mounted on the base (Figs. 1-5; magnetic field sensors; 26).
Regarding claim 13, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 12, wherein Schanz further teaches wherein the base comprises a printed circuit board ([0066, 0086-0091]; circuit, printed circuit board (PCB)).
Regarding claim 14, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 13, wherein Schanz further teache wherein the base comprises a flexible printed circuit ([0066, 0086-0091]; circuit, printed circuit board (PCB)).
Regarding claim 15, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 12, wherein the magnetic sensor (Figs. 1-5; magnetic field sensors; 26) includes an array of hall sensors mounted on the base ([0066, 0086-0091]; circuit, printed circuit board (PCB)).
Regarding claim 16, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches wherein the flexible film defines a curved sensing surface (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 17, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches further comprises a spacer layer between the base and the flexible film (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 18, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 17, wherein Kim further teaches wherein the spacer layer is arranged to partially absorb the external force applied to the flexible film and/or to restore the flexible film to an original state (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 19, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 17, wherein Kim further teaches wherein the spacer layer comprises an elastomer material (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 20, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 19, wherein Kim further teaches wherein the elastomer material includes silicone (Fig. 1-4; [0020, 0026, 0027]; film).
Regarding claim 21, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 1, wherein Kim further teaches wherein the external force includes a combination of shear force and normal force (Fig. 1-4; [0020, 0026, 0027]; film, MR sensor).
Regarding claim 22, the combination of Kim and Schanz teaches the electromechanical sensor in accordance with claim 17, wherein Kim further teaches wherein the magnetic sensor is arranged to decouple the combined external force to the shear force and the normal force applied to the flexible film (Fig. 1-4; [0020, 0026, 0027]; film, MR sensor).
Regarding claim 23, the combination of Kim and Schanz teaches a sensor array comprising a plurality of electromechanical sensors (Fig. 1-4; MR sensor)  in accordance with claim 1 (See rejection of Claim 1).
Allowable Subject Matter
8.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance:
10.	Regarding claim 24, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1, 17 and 22,
“…wherein the detection signal is generated in response to a movement of the magnetic element on the flexible film, decoupling the external force to a shear force component and a normal force component in terms of a magnetic ratio RB and a magnetic strength B of the magnetic flux sense by the magnetic sensor; and determining the shear force and the normal force applied to the flexible film.”
11.	Claims 25-30 are also allowed as they further limit objected claim 24.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. US 2022/0326001 - The present disclosure discloses a magnetic flexible tactile sensor structure based on a folding magnetization method, which comprises a flexible body containing a permanent magnetic material; the flexible body has a negative Poisson's ratio structure, and its set area has undergone folding magnetization treatment.
Shimizu US 2020/0393314 - The tactile sensor (20) comprises an elastically deformable sheet (21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858